Dismissed for *464want of proper plaintiffs in error. Grounds stated in journal entry.
This cause having, at the request of the counsel for plaintiffs in error, been assigned for oral argument at this date, comes on to be heard upon the record of the circuit court of Allen county. Thereupon come the counsel for defendant in error (the plaintiff in error not being present either in person or by counsel) and shows to the court, by evidence adduced in open court, that John Stoner, plaintiff in error herein, deceased about one year ago at this date; that shortly after such decease an executor of the last will and testament of said John Stoner was appointed by the probate court of Allen county; that no effort has been made in behalf of the plaintiff in error for a revivor of this proceeding in error in the name of said executor, and that therefore there is a defect of parties plaintiff in error in this proceeding.
It is therefore considered and adjudged that the petition in error herein be dismissed for neglect in making the proper parties on the part of plaintiffs in error.
Spear, C. J., Davis, Shauck, Price, Johnson and Donahue, JJ., concur.